 
 
CONTRACT AGREEMENT
Monday. November 16. 2009
   



 
Contract ID:  1CPL./2009-10/SWN/WDO 32
 
This contract agreement is entered into by and between:
 
 
 Icreon Communications (P) Ltd
(hereinafter referred to as Developer)
 
 LEMBERG CONSULTING INC.
(hereinafter referred to as 'Client)
  and    [f8k022211ex10vii_gameface0.jpg]      Icreon          
Located / Registered at.
C-103, Sector 2, NOIDA, UP - 201301
India
 
Located / Registered at.
50 Brighton 1st Road
Suite 8N, Brooklyn, NY 11235
     
Duly authorized & represented by
 
Sadasivan Narayanan
Head – Sales, Pre-Sales, Accounts
 
Duly authorized & represented by
 
Alex M Lemberg
Authorized Signatory
         
Phone : +1 347 668 7791
Email: ALEXLPEXECS.COM
     

 
 
1. Duration, Fees, Payment Terms & Acceptance
 
1.1      Duration of Work
Portal: 471 man days
 
1.2      Total Fees
The total fee for the Development effort on this game portal is 230,000 USD (Two
Hundred Thirty Thousand US Dollars Only)
 
 
 
Page 1

--------------------------------------------------------------------------------

 
 
 
1.3      Payment Schedule
 
· An advance of $45,000 of project cost is to be paid at time of contract sign
off.
 
· $50,000 to be billed on sign off of Wire Frames, Functional Specification
Document
 
·  $55,000 when first milestone is signed off (Details of the milestone can be
prepared during the project planning stage after contract sign off)
 
·  $25,000 when second milestone is signed off (Details of the milestone can be
prepared during the project planning stage after contract sign off)
 
·  Remaining $27,500 after Beta
 
·  Remaining $27,500 after UAT
 
1.4      Out-of-Scope work
During or after the development phase, if change requests arise, lcreon and
Lemberg Consulting Inc. will put together a common list of such changes,
mutually agree on a time and cost estimate and add to this Project as a
milestone.
 
1.5     Onsite Visits & Offsite Access
At any point in the duration of the contract, the client may deem it appropriate
to have resources work onsite, at the client's designated premises. Under such
instances, and for such duration, the Client is expected to bear additional
costs associated with:
a.  Air Travel
b. Transportation
c.  Accommodation
d.  Allowances
 
1.6      Acceptance
Acceptance of milestones will be evidenced by the Client triggering the payment.
The Client shall have a reasonable time to review the deliverables as delivering
the scope and being fit for purpose Acceptance will not be unreasonably withheld
or delayed by the Client. Acceptance will be accelerated by the Developer
delivering to the Project Plan,
 
2.         Performance
Developer will perform the services necessary to complete the Project in a
timely and professional manner, consistent with industry standards, at a
location, place and time that Developer deems appropriate, and all in accordance
with this Contract. The manner and means that Developer chooses to complete the
Project are in Developer's sole discretion and control. In completing the
Project, Developer agrees to provide its own equipment, tools, and other
materials at its own expense_
 
3.         Intellectual Property Rights
 
3.1      Inventions and Intellectual Property Rights.
All Intellectual Property Rights whatsoever remain with the client and
specifically includes the Source Code, all Documentation relating to the clients
programming requirements, table/field maps relating to the client software and
any other suitable files and formats again remain within the clients
Intellectual Property Rights. All intellectual copyrights would be deemed to be
transfer on completion of the terms of this agreement including receipt of
payments by the developer against the work done, In case of payment defaults or
receipt of incomplete payments from the client — the entire intellectual
copyrights would remain with the developer and may be used by the developer as
he may deem fit.
 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
 
3.2          Ownership and Assignment of Work Product.
Developer agrees that any and all Work Product will be the sole and exclusive
property of Client. Except as set forth herein, Developer retains no rights to
use the Work Product and agrees not to challenge the validity of Client's
ownership in the Work Product.
 
4.         Termination
 
4.1     Termination with Cause.
Either party has the right to terminate this Contract immediately in the event
that the other party has materially breached the Contract and fails to cure such
breach within fifteen (15) days of receipt of notice by the non-breaching party,
setting forth in reasonable detail the nature of the breach. Termination /
cancellation of the Agreement shall not release either party of any of its
obligations to the other party accrued till the date of actual termination. The
developer shall be liable to deliver to the client work executed till the date
of termination/ cancellation only after receipt of proportionate payments.
 
5.         Entire Contract
 
This Contract is the final, complete and exclusive Contract of the parties with
respect to the subject matters hereof and supersedes and merges all prior
discussions between the parties with respect to such subject matters. No
modification of or amendment to this Contract, or any waiver of any rights under
this Contract, will be effective unless in writing and signed by Developer and
Client. The terms of this Contract will govern all Projects and services
undertaken by Developer for Client. In the event of any conflict between this
Contract and the express written terms of a Contract applicable to an
engagement, the express written terms of such Contract will govern, but only to
the extent and with respect to the services set forth therein.
 
IN WITNESS WHEREOF, the parties have caused this Contract to be approved by
their duly authorized representatives and executed and delivered in accordance
with the intention of becoming legally bound hereby.
 
 

For the Developer:    For the Client:
 
Sadasivan Narayanan   
AVP Sales    
 
Alex M Lemberg
Authorized Signatory

 
 
 
Page 3

--------------------------------------------------------------------------------

 
 
5.         Termination
 
5.1     Termination with Cause.
Either party has the right to terminate this Contract immediately in the event
that the other party has materially breached the Contract and fails to cure such
breach within thirty (30) days of receipt of notice by the non-breaching party,
setting forth in reasonable detail the nature of the breach. Termination /
cancellation of the Agreement shall not release either party of any of its
obligations to the other party accrued till the date of actual termination. The
developer shall be liable to deliver to the client work executed till the date
of termination/ cancellation only after receipt of proportionate payments.
 
6.         Entire Contract
 
This Contract is the final, complete and exclusive Contract of the parties with
respect to the subject matters hereof and supersedes and merges all prior
discussions between the parties with respect to such subject matters. No
modification of or amendment to this Contract, or any waiver of any rights under
this Contract, will be effective unless in writing and signed by Developer and
Client. The terms of this Contract will govern all Projects and services
undertaken by Developer for Client. In the event of any conflict between this
Contract and the express written terms of a Contract applicable to an
engagement, the express written terms of such Contract will govern, but only to
the extent and with respect to the services set forth therein.
 
IN WITNESS WHEREOF, the parties have caused this Contract to be approved by
their duly authorized representatives and executed and delivered in accordance
with the intention of becoming legally bound hereby.
 
 

For the Developer:    For the Client:
 
/s/ Sadasivan Narayanan
Sadasivan Narayanan   
AVP Sales    
 
/s/ Alex M Lemberg
Alex M Lemberg
Authorized Signatory

 
 
 
 
 Page 4

--------------------------------------------------------------------------------

 
 
 